Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/608,217 FLOATING RUBBER FOOT FOR ELECTRONIC DEVICES filed on 10/25/2019.  Claims 1-15 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9491875 to Deng et al.
	With regards to claim 1, the patent to Deng et al. discloses a device having a floating rubber foot (208) extending through an opening in a device case (432), wherein the floating rubber foot is mounted to an inner surface of the device case at a mounting point proximate to the opening, and wherein the floating rubber foot is disposed with a gap (460 and also provided by ring 220) that extends from the inner surface to an exterior surface of the device case between the floating rubber foot and a wall of the opening in the device case.

	With regards to claim 6, Deng et al. teaches wherein the floating rubber foot comprises a solid hemispherical structure that is mounted within the device case by a plastic ring (212, Nylon 66) disposed on the inner surface of the device case around the opening.
	With regards to claim 7, Deng et al. teaches wherein the floating rubber foot is suspended from a flexible metal structure (136) mounted on the inner surface of the device case around the opening.
	With regards to claim 11, Deng et al. teaches a method for forming a floating rubber foot structure, comprising  forming a floating rubber foot; forming a hole in a case; and mounting the floating rubber foot to an inner surface of the case proximate to the hole in the case by a plastic ring disposed on the inner surface of the device case around the hole, wherein a center portion of the floating rubber foot protrudes through the hole in the case, and wherein the center portion of the floating rubber foot has a gap between the center portion and the walls of the hole in the case.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9491875 to Deng et al.
Deng et al. teaches that the foot pads are made of “rubber or the like” (See  Col. 1 line 38) and it would be obvious to a person of ordinary skill in the art at the time the invention was made that “and the like” would include a silicon rubber because it performs the same function as rubber and is a synthetic version of rubber.  
With regards to claims 12 and 13, the method of forming plastic is obvious to have used the following processes: injection molding and thermoforming the floating rubber foot.  Both processes which are suitable means for molding plastic or rubber.
With regards to claim 14, it would have been obvious to make the device with any suitable means including forming the floating rubber foot comprises a double injection molding process, injection molding the floating rubber foot; and
injection molding a plastic mounting device around the floating rubber foot.
	With regards to claim 15, Deng et al. teaches, wherein mounting the floating rubber foot comprises mounting the plastic mounting device to the inner surface of the case proximate to the hole in the case.

Allowable Subject Matter
Claims 3, 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 3, 8 and 9, the prior art does not teach wherein the floating rubber foot comprises a hollow structure of even thickness that is suspended within the device case from the mounting point on the inner surface of the device case around the opening.
With regards to claim 4, the reasons for allowance are clear from the record.  



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/5/21